Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 1 of 13 PageID #: 257




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 PAUL V. MORINVILLE,                             §
                                                 §
            Plaintiff,                           §
                                                 §
 v.                                              §        Civil Action No. 4:20-cv-980-ALM-KPJ
                                                 §
 OVERWATCH DIGITAL HEALTH,                       §
 INC., et al.,                                   §
                                                 §
            Defendants.                          §

                                    PROTECTIVE ORDER

       Pending before the Court is the Defendants Clive Barrett, Emmanuel Correia, Rision

Limited, and BioEye Ltd.’s Unopposed Motion for Entry of Protective Order (the “Motion”) (Dkt.

37). Upon consideration, the Court finds the Motion (Dkt. 37) is hereby GRANTED, and the terms

of the Protective Order are set forth below:

                         Proceedings and Information Governed.

       1.      This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c). It governs any

document, information, or other thing furnished by any party to any other party, and it includes

any nonparty who receives a subpoena in connection with this action. The information protected

includes, but is not limited to: answers to interrogatories; answers to requests for admission;

responses to requests for production of documents; deposition transcripts and videotapes;

deposition exhibits; and other writings or things produced, given or filed in this action that are

designated by a party as “Confidential Information” or “Confidential Attorney Eyes Only

Information” in accordance with the terms of this Protective Order, as well as to any copies,

excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded information

containing, reflecting, or disclosing such information.

                                                 1
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 2 of 13 PageID #: 258




                        Designation and Maintenance of Information.

       2.      For purposes of this Protective Order, (a) the “Confidential Information”

designation means that the document is comprised of trade secrets or commercial information that

is not publicly known and is of technical or commercial advantage to its possessor, in accordance

with Fed. R. Civ. P. 26(c)(7), or other information required by law or agreement to be kept

confidential and (b) the AConfidential Attorney Eyes Only@ designation means that the document

is comprised of information that the producing party deems especially sensitive, which may

include, but is not limited to, confidential research and development, financial, technical,

marketing, or any other sensitive trade secret information.         Confidential Information and

Confidential Attorney Eyes Only Information does not include, and this Protective Order does not

apply to, information that is already in the knowledge or possession of the party to whom

disclosure is made unless that party is already bound by agreement not to disclose such

information, or information that has been disclosed to the public or third persons in a manner

making such information no longer confidential.

       3.      Documents and things produced during the course of this litigation within the scope

of paragraph 2(a) above, may be designated by the producing party as containing Confidential

Information by placing on each page and each thing a legend, or otherwise conspicuously

designating electronically stored information, substantially as follows:

                             CONFIDENTIAL INFORMATION
                            SUBJECT TO PROTECTIVE ORDER

Documents and things produced during the course of this litigation within the scope of paragraph

2(b) above may be designated by the producing party as containing Confidential Attorney Eyes

Only Information by placing on each page and each thing a legend, or otherwise conspicuously

designating electronically stored information, substantially as follows:

                                                 2
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 3 of 13 PageID #: 259




               CONFIDENTIAL ATTORNEY EYES ONLY INFORMATION
                       SUBJECT TO PROTECTIVE ORDER

A party may designate information disclosed at a deposition as Confidential Information or

Confidential Attorney Eyes Only Information by requesting the reporter to so designate the

transcript or any portion of the transcript at the time of the deposition. If no such designation is

made at the time of the deposition, any party will have fourteen (14) calendar days after the date

of the deposition to designate, in writing to the other parties and to the court reporter, whether the

transcript is to be designated as Confidential Information or Confidential Attorneys Eyes Only

Information. If no such designation is made at the deposition or within this fourteen (14) calendar

day period (during which period, the transcript must be treated as Confidential Attorneys Eyes

Only Information, unless the disclosing party consents to less confidential treatment of the

information), the entire deposition will be considered devoid of Confidential Information or

Confidential Attorneys Eyes Only Information. Each party and the court reporter must attach a

copy of any final and timely written designation notice to the transcript and each copy of the

transcript in its possession, custody or control, and the portions designated in such notice must

thereafter be treated in accordance with this Protective Order. It is the responsibility of counsel for

each party to maintain materials containing Confidential Information or Confidential Attorney

Eyes Only Information in a secure manner and appropriately identified so as to allow access to

such information only to such persons and under such terms as is permitted under this Protective

Order.

                                Inadvertent Failure to Designate.

         4.    The inadvertent failure to designate or withhold any information as confidential or

privileged will not be deemed to waive a later claim as to its confidential or privileged nature, or

to stop the producing party from designating such information as confidential at a later date in

                                                  3
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 4 of 13 PageID #: 260




writing and with particularity. The information must be treated by the receiving party as

confidential from the time the receiving party is notified in writing of the change in the designation.

                                      Challenge to Designations.

       5.      A receiving party may challenge a producing party’s designation at any time. Any

receiving party disagreeing with a designation may request in writing that the producing party

change the designation. The producing party will then have ten (10) business days after receipt

of a challenge notice to advise the receiving party whether or not it will change the designation.

If the parties are unable to reach agreement after the expiration of this ten (10) business day

time-frame, and after the conference required under LR 7. 1(a), the receiving party may at any

time thereafter seek an order to alter the confidential status of the designated information. Until

any dispute under this paragraph is ruled upon by the presiding judge, the designation will remain

in full force and effect, and the information will continue to be accorded the confidential treatment

required by this Protective Order.

                        Disclosure and Use of Confidential Information.

       6.      Information designated as Confidential Information or Confidential Attorney Eyes

Only Information may only be used for purposes of preparation, trial, and appeal of this action.

Confidential Information or Confidential Attorney Eyes Only Information may not be used under

any circumstances for any other purpose.

       7.      Subject to paragraph 9 below, Confidential Information may be disclosed by the

receiving party only to the following individuals, provided that such individuals are informed of

the terms of this Protective Order:

       (a) employees of the receiving party who are required in good faith to provide assistance

in the conduct of this litigation, including any settlement discussions, and who are identified as

such in writing to counsel for the designating party in advance of the disclosure;
                                                  4
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 5 of 13 PageID #: 261




       (b) in-house counsel who are identified by the receiving party;

       (c) outside counsel for the receiving party;

       (d) supporting personnel employed by (b) and (c), such as paralegals, legal secretaries, data

entry clerks, legal clerks, and private photocopying services;

       (e) experts or consultants; and

       (f) any persons requested by counsel to furnish services such as document coding, image

scanning, mock trial, jury profiling, translation services, court reporting services, demonstrative

exhibit preparation, or the creation of any computer database from documents.

       8.      Subject to paragraph 9 below, Confidential Attorney Eyes Only Information may

be disclosed by the receiving party only to the following individuals, provided that such individuals

are informed of the terms of this Protective Order:

       (a) outside counsel for the receiving party:

       (b) supporting personnel employed by outside counsel, such as paralegals, legal secretaries,

data entry clerks, legal clerks, private photocopying services;

       (c) experts or consultants; and

       (d) those individuals designated in paragraph 11(c).

       9.      Further, prior to disclosing Confidential Information or confidential Attorney Eyes

Only Information to a receiving party=s proposed expert, consultant, or employees, the receiving

party must provide to the producing party a signed Confidentiality Agreement in the form attached

as Exhibit A, the resume or curriculum vitae of the proposed expert or consultant, the expert or

consultant's business affiliation, and any current and past consulting relationships in the industry.

The producing party will thereafter have ten (10) business days from receipt of the Confidentiality

Agreement to object to any proposed individual. The objection must be made for good cause and

in writing, stating with particularity the reasons for the objection. Failure to object within ten (10)
                                                  5
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 6 of 13 PageID #: 262




business days constitutes approval. If the parties are unable to resolve any objection, the receiving

party may apply to the presiding judge to resolve the matter. There will be no disclosure to any

proposed individual during the ten (10) business day objection period, unless that period is waived

by the producing party, or if any objection is made, until the parties have resolved the objection,

or the presiding judge has ruled upon any resultant motion.

       10.       Counsel is responsible for the adherence by third-party vendors to the terms and

conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a signed

Confidentiality Agreement in the form attached as Exhibit B.

       11.       Confidential Information or Confidential Attorney Eyes Only Information may be

disclosed to a person who is not already allowed access to such information under this Protective

Order if:

       (a) the information was previously received or authored by the person or was authored or

received by a director, officer, employee or agent of the company for which the person is testifying

as a designee under Fed. R. Civ. P. 30(b)(6);

       (b) the designating party is the person or is a party for whom the person is a director, officer,

employee, consultant or agent; or

       (c) counsel for the party designating the material agrees that the material may be disclosed

to the person.

       In the event of disclosure under this paragraph, only the reporter, the person, his or her

counsel, the presiding judge, and persons to whom disclosure may be made and who are bound by

this Protective Order, may be present during the disclosure or discussion of Confidential

Information. Disclosure of material pursuant to this paragraph does not constitute a waiver of the

confidential status of the material so disclosed.


                                                    6
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 7 of 13 PageID #: 263




                                      Nonparty Information.

       12.     The existence of this Protective Order must be disclosed to any person producing

documents, tangible things, or testimony in this action who may reasonably be expected to desire

confidential treatment for such documents, tangible things or testimony. Any such person may

designate documents, tangible things, or testimony confidential pursuant to this Protective Order.

                                Filing Documents With the Court.

       13.     If any party wishes to submit Confidential Information to the court, the submission

must be filed only under seal on CM/ECF if filed electronically or if filed in hard copy in a sealed

envelope bearing the caption of this action and a notice in the following form:

                            CONFIDENTIAL INFORMATION
                      Morinville v. Overwatch Digital Health, Inc. et al.
                                 No. 4:20-cv-980-ALM-KPJ
                        This envelope, which is being filed under seal,
                     contains documents that are subject to a Protective
                  Order governing the use of confidential discovery material.

                                           No Prejudice.

       14.     Producing or receiving confidential information, or otherwise complying with the

terms of this Protective Order, will not (a) operate as an admission by any party that any particular

Confidential Information contains or reflects trade secrets or any other type of confidential or

proprietary information; (b) prejudice the rights of a party to object to the production of

information or material that the party does not consider to be within the scope of discovery; (c)

prejudice the rights of a party to seek a determination by the presiding judge that particular

materials be produced; (d) prejudice the rights of a party to apply to the presiding judge for further

protective orders; or (e) prevent the parties from agreeing in writing to alter or waive the provisions

or protections provided for in this Protective Order with respect to any particular information or

material.

                                                  7
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 8 of 13 PageID #: 264




                                     Conclusion of Litigation.

         15.   Within sixty (60) calendar days after final judgment in this action, including the

exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant to a settlement

agreement, each party or other person subject to the terms of this Protective Order is under an

obligation to destroy or return to the producing party all materials and documents containing

Confidential Information or Confidential Attorney Eyes Only Information, and to certify to the

producing party that this destruction or return has been done. However, outside counsel for any

party is entitled to retain all court papers, trial transcripts, exhibits, and attorney work provided

that any such materials are maintained and protected in accordance with the terms of this Protective

Order.

                                        Other Proceedings.

         16.   By entering this Protective Order and limiting the disclosure of information in this

case, the presiding judge does not intend to preclude another court from finding that information

may be relevant and subject to disclosure in another case. Any person or party subject to this

Protective Order who may be subject to a motion to disclose another party’s information

designated Confidential pursuant to this Protective Order must promptly notify that party of the

motion so that the party may have an opportunity to appear and be heard on whether that

information should be disclosed.

                                             Remedies.

         17.   It is Ordered that this Protective Order will be enforced by the sanctions set forth

in Fed. R. Civ. P. 37(b) and any other sanctions as may be available to the presiding judge,

including the power to hold parties or other violators of this Protective Order in contempt. All

other remedies available to any person injured by a violation of this Protective Order are fully

reserved.
                                                  8
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 9 of 13 PageID #: 265
.



       18.     Any party may petition the presiding judge for good cause shown if the party

desires relief from a term or condition of this Protective Order.

              So ORDERED and SIGNED this 30th day of April, 2021.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 9
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 10 of 13 PageID #: 266




                                            Exhibit A

                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 PAUL V. MORINVILLE,                            §
                                                §
            Plaintiff,                          §
                                                §
 v.                                             §     Civil Action No. 4:20-cv-980-ALM-KPJ
                                                §
 OVERWATCH DIGITAL HEALTH,                      §
 INC., et al.,                                  §
                                                §
            Defendants.                         §

                      CONFIDENTIALITY AGREEMENT FOR EXPERT,
                      CONSULTANT OR EMPLOYEES OF ANY PARTY


I hereby affirm that:

       Information, including documents and things, designated as AConfidential Information,@ or

AConfidential Attorney Eyes Only Information,@ as defined in the Protective Order entered in the

above-captioned action (AProtective Order@), is being provided to me pursuant to the terms and

restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with and to be

bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Confidential Information or Confidential Attorney Eyes Only

Information disclosed to me pursuant to the Protective Order except for purposes of the

above-captioned litigation and not to disclose any of this information to persons other than those




CONFIDENTIALITY AGREEMENT B PAGE 1
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 11 of 13 PageID #: 267




specifically authorized by the Protective Order, without the express written consent of the party

who designated the information as confidential or by order of the presiding judge.

       I also agree to notify any stenographic, clerical or technical personnel who are required to

assist me of the terms of this Protective Order and of its binding effect on them and me.

       I understand that I am to retain all documents or materials designated as or containing

Confidential Information or Confidential Attorney Eyes Only Information in a secure manner, and

that all such documents and materials are to remain in my personal custody until the completion

of my assigned duties in this matter, whereupon all such documents and materials, including all

copies thereof, and any writings prepared by me containing any Confidential Information or

Confidential Attorney Eyes Only Information are to be returned to counsel who provided me with

such documents and materials.




                                                 _________________________________
                                                                   Signed



                                                     _________________________________
                                                                 Printed Name



                                                  _________________________________
                                                                    Date




CONFIDENTIALITY AGREEMENT B PAGE 2
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 12 of 13 PageID #: 268




                                            Exhibit B

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 PAUL V. MORINVILLE,                            §
                                                §
            Plaintiff,                          §
                                                §
 v.                                             §     Civil Action No. 4:20-cv-980-ALM-KPJ
                                                §
 OVERWATCH DIGITAL HEALTH,                      §
 INC., et al.,                                  §
                                                §
            Defendants.                         §

          CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS

I hereby affirm that:

       Information, including documents and things, designated as AConfidential Information,@ or

AConfidential Attorney Eyes Only Information,@ as defined in the Protective Order entered in the

above-captioned action (AProtective Order@), is being provided to me pursuant to the terms and

restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with and to be

bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Confidential Information or Confidential Attorney Eyes Only

Information disclosed to me pursuant to the Protective Order except for purposes of the

above-captioned litigation and not to disclose any of this information to persons other than those

specifically authorized by the Protective Order, without the express written consent of the party

who designated the information as confidential or by order of the presiding judge.



CONFIDENTIALITY AGREEMENT B PAGE 1
Case 4:20-cv-00980-KPJ Document 38 Filed 04/30/21 Page 13 of 13 PageID #: 269




                                         _________________________________
                                                        Signed



                                         _________________________________
                                                     Printed Name



                                         _________________________________
                                                         Date




CONFIDENTIALITY AGREEMENT B PAGE 2
